Citation Nr: 0507285	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-13 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure. 

2.  Entitlement to an increased rating for residuals of a 
right flank injury, Muscle Group XX, currently evaluated as 
20 percent disabling. 

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
thoracic and lumbar spine disorders, to include as due to 
residuals of a right flank injury, Muscle Group XX. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to August 
1969. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January and November 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Wichita, Kansas (RO).  

The Board notes that the veteran requested a hearing in May 
2003.  He withdrew his request for a hearing in June 2003 and 
there are no other outstanding hearing requests of record.


FINDINGS OF FACT

1.  The veteran is not shown to have a skin disorder that is 
etiologically related to active service or herbicide exposure 
during active service.

2.  Residuals of a right flank injury, Muscle Group XX, are 
not shown to be more than moderate.

3.  In unappealed April 1994 and December 1995 rating 
decisions, the RO denied service connection for a back 
disorder due to a right flank injury, and a back disorder due 
to active service, respectively.

4.  Evidence associated with the veteran's claims folder 
subsequent to the RO's April 1994 and December 1995 rating 
decisions does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active service, and is not due to herbicide exposure in 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The schedular criteria for a rating in excess of 20 
percent for residuals of a right flank injury, Muscle Group 
XX, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 4.59, 
4.73, Diagnostic Code 5320 (2004).

3.  The April 1994 and December 1995 rating decisions denying 
service connection for a back disorder, to include as due to 
residuals of a right flank injury, Muscle Group XX, are 
final.  38 U.S.C.A. §§ 5103, 5103A, 7104 (West 2002); 38 
C.F.R. § 20.1103 (2004).

4.  Since the April 1994 and December 1995 rating decisions, 
new and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for a 
back disorder, to include as due to residuals of a right 
flank injury, Muscle Group XX, is not reopened.  38 U.S.C.A. 
§§ 5103, 5104A, 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in January and November 2002 letters 
and rating decisions of the evidence needed to substantiate 
his claims, and he was provided an opportunity to submit such 
evidence.  Moreover, in a March 2003 statement of the case 
and supplemental statement of the case issued in June 2003, 
the RO notified the veteran of regulations pertinent to 
service connection, increased rating, and new and material 
evidence claims, informed him of the reasons why his claims 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  

In October 2001 and August 2002 letters, prior to the initial 
adjudication of the veteran's respective claims, and in a 
subsequent letter issued in January 2003, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  He 
was notified that VA would obtain all relevant service 
medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received.  In addition to 
the above, in a decision promulgated on January 13, 2004, 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that four elements are required for proper VCAA notice: (1) 
the evidence that is needed to substantiate the claim(s); (2) 
the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  Here, as indicated in the discussion above, the RO 
clearly has met the first three of the four notice 
requirements in connection with the issues on appeal.  
Likewise, the Board finds that the letters referenced herein 
also satisfy the fourth element because the RO essentially 
notified the veteran to tell VA about or to submit any 
additional evidence he may have or know about for VA's 
consideration in support of his claim on appeal.  
Accordingly, all elements identified in Pelegrini for proper 
VCAA notice have been met.

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
VA outpatient treatment reports.  In addition, the veteran 
was provided with a VA examination in October 2002.

With respect to VA's duty to assist the veteran in claims to 
reopen, VA's responsibility extends to requesting evidence 
from any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  VA does not 
have a duty to provide the veteran with a VA examination if 
the claim is not reopened.  The VCAA explicitly states that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. § 
3.159(c)(4)(C)(iii) (2004).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate this claims.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; lay statements; and VA outpatient treatment and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its 


own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

1.	Skin disorder

The veteran is seeking entitlement to service connection for 
a skin disorder, to include as due to herbicide exposure 
during active service.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the claim 
and service connection therefore cannot be granted.

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2004). 

The Board notes that with respect to claims based on exposure 
to herbicides, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, certain diseases, including chloracne, 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e) (2004).  Chloracne 
must be manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2004); "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-103, 115 Stat. 976 (2001).

Notably, the above herbicide presumption of service 
connection attaches only to certain diseases listed in 
3.309(e).  See 38 C.F.R. § 3.307(a)(6).  As discussed below, 
the veteran has been diagnosed with acne vulgaris, 
folliculitis, xeroderma, tinea corporis, and pruritis.  He 
has not been diagnosed with chloracne.  As none of his 
confirmed diagnoses are included in the list of diseases 
required for the presumption of service connection to attach, 
the Agent Orange law on presumptive service connection is 
inapplicable to this case.

The Secretary of the Department of Veteran's Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-27641 (2003); see also 59 Fed. Reg. 341-346 (1994); 61 
Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2004); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service skin disorder, on 
the veteran's April 1969 Report of Medical History, he 
indicated that he had "skin diseases."  It was noted that 
he had ringworm in 1968 that had been treated.  On his 
contemporaneous Report of Medical Examination, his skin was 
"normal."  

With respect to evidence of a current disability, a November 
1969 VA examination report noted that the veteran's skin was 
"normal."  At his May 2001 Agent Orange Registry 
examination, the veteran complained of chronic skin rashes 
manifested predominantly by dry skin and exfoliation during 
the winter months.  He asserted that the rash was 
generalized, that it waxed and waned, and that it was all 
over but most predominantly on the neck, back, legs, and 
ankles.  On examination, comedomes, blackheads, and other 
acne like lesions were seen across the posterior upper chest, 
anterior chest, and shoulders.  In addition, the veteran had 
several moles suggestive of folliculitis of the lower 
extremities.  He also had overt dry skin of the upper 
extremities and lateral distal lower extremities suggestive 
of minimal bilateral tinea pedis.  He was ultimately 
diagnosed with minimal acne vulgaris; minimal folliculitis; 
and recurrent, seasonal xeroderma. 

In August 2002, J.G., M.D., diagnosed the veteran with tinea 
corporis and pruritis of unclear etiology.  He asserted that 
the veteran's dry skin could be due to an underlying disorder 
such as hypothyroidism.  During VA outpatient treatment in 
January 2003, it was noted that the veteran had dry, 
erythematous, scaly patches on his lateral knee and posterior 
scapula.  He was diagnosed with possible atopic dermatitis or 
xerostosis.  

With respect to an objective medical opinion linking the 
veteran's diagnosed acne vulgaris, folliculitis, xeroderma, 
tinea corporis, and pruritis to active service, the Board 
finds no opinions in the record.  While the veteran has been 
diagnosed with several different skin disorders, no medical 
profession has offered an opinion as to their etiology or 
commented on the veteran's active service.  Dr. G., in August 
2002, indicated that the etiology of the veteran's pruritis 
was unclear, but that it may be due to an underlying disorder 
such as hypothyroidism.  He did not discuss the veteran's 
military service.  In sum, the veteran has submitted no 
objective medical evidence linking any skin disorder to 
active service.  Absent such a medical opinion, service 
connection is not warranted and the veteran's claim must be 
denied.

To the extent that the veteran contends that he has a skin 
disorder that is related to active service, it is now well 
established that a person without medical training, such as 
the veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.

2.	Right flank injury, Muscle Group XX

The veteran is currently assigned a 20 percent disability 
rating for residuals of a right flank injury, Muscle Group 
XX, under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 
5320 (2004).  He contends that his right flank disability is 
more disabling than currently evaluated and he has appealed 
for an increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2004).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2004).   Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2004).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2004).

Under Diagnostic Code 5320, the schedular criteria 
contemplate a 20 percent disability rating for moderate 
impairment of Muscle Group XX (spinal muscles) when the 
injury is in the lumbar region.  A 40 percent disability 
rating is assigned for moderately severe impairment, and a 60 
percent disability rating is warranted for severe disability 
of Muscle Group XX.  See 38 C.F.R. § 4.73 (2004).

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe. 38 C.F.R. § 4.56 (2004).  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Moderate disability of the muscles results from 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  Moderately severe disability of muscles 
results from through and through or deep penetrating wound 
with debridement, prolonged infection, sloughing of soft 
parts, and intermuscular scarring.  It requires indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side; and tests of strength and endurance compared with the 
sound side demonstrating positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).  Severe disability of the muscles 
results from through and through or deep penetrating wound 
with extensive debridement, prolonged infection, sloughing of 
soft parts, and intermuscular scarring and binding.  It 
requires ragged, depressed and adherent scars; loss of deep 
fascia or muscle substance or soft flabby muscles in the 
wound area; and severe impairment on tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side.  38 C.F.R. § 
4.56(d)(4).  If present, the following are also signs of 
severe muscle disability:  (a) X-ray evidence of minute 
multiple scattered foreign bodies; (b) adhesion of the scar; 
(c) diminished muscle excitability on electrodiagnostic 
tests; (d) visible or measurable atrophy; (e) adaptive 
contraction of an opposing group of muscles; (f) atrophy of 
muscle groups not in the track of the missile; or (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

The veteran's service medical records indicate that he 
sustained a shell fragment wound in the lower back in June 
1968.  While treatment records regarding the incident are not 
included in the claims file, records dated in May 1969 
reflect that the veteran had incurred a fragment wound 
approximately 1 year prior and had a well-healed, transverse 
9 cm. scar along the paraspinal muscles.  On his April 1969 
Report of Medical Examination, the veteran indicated that he 
had recurrent back pain and it was noted that he was wounded 
on June 12, 1968 when he received a shrapnel wound in the 
lower back.  On examination, it was noted that the veteran 
had a shrapnel wound that was 9 in. long, transverse, and at 
the level of the 12th rib.  

A November 1969 VA examination report noted that the veteran 
had sustained a shrapnel wound in his back during service in 
June 1968.  It was noted that the wound was debrided and 
sutured, and that the veteran had not been hospitalized.  On 
examination, a 7 in. well-healed and nontender scar was found 
along the right 12th rib.  The examiner indicated that there 
appeared to be no current disability.  An X-ray report 
indicated that the lumbar spine and upper half of pelvis were 
normal except for straightening.  No foreign bodies were 
identified.  The veteran was diagnosed with a mine fragment 
wound of the right flank that was well-healed with no 
apparent disability.  

A June 2002 radiological report noted that the veteran had no 
denervation changes except for minimal to mild muscle 
membrane irritability seen in the lower lumbar paraspinals.  
There was no significant radiculopathy observed at L3-S1 
level on the right side.  Minimal changes were seen at L4-L5 
level paraspinals, suggestive of dorsal rami involvement.  

At his October 2002 VA examination, the veteran complained of 
chronic low back pain following his in-service shrapnel 
wound.  He reported difficulty lifting objects and stated 
that he had a tingling sensation down his right leg.  He 
denied having any flare-ups as a residual of his injury.  The 
examiner noted that the muscle group area that sustained 
injury was in the right flank, mid-back, and the paraspinous 
muscle region with no associated injuries affecting bony 
structure, nerve, or vascular structure.  On examination, 
there was an apparent surgical wound scar measuring 22.5 cm. 
in the right flank.  No exit wound scar was observed.  There 
was no apparent tissue loss was observed over the right mid-
back or flank, and the scar was sensitive to the touch.  
There were no adhesions, apparent tendon damage, or bone, 
joint or nerve damage.  Muscle bulk and tone were normal and 
muscle strength in the paravertebral spinous muscles were 
normal.  There was also no notable herniation of muscle.  The 
examiner asserted that he did not see apparent loss of muscle 
function and the muscle group moved the spine through normal 
range of motion with sufficient comfort, endurance, and 
strength to accomplish activities of daily living.  He 
ultimately diagnosed the veteran with a shell fragment wound 
injury of the right mid-back or flank that was well-healed.  
He further stated that he did not see any specific 
limitations due to the veteran's muscle injury.  In addition, 
he opined that he did not see this injury as a cause of the 
veteran's current lumbar spine condition and associated 
problems.  He maintained that the veteran's lumbar spine 
complaints were not associated with his muscle injury or 
caused by the injury.  Finally, he asserted that the 
veteran's symptoms of pain were located in the lumbar spine 
and related to the degenerative arthritis of the spine with 
no specific muscle pain.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the a 
preponderance of the evidence is against a rating in excess 
of 20 percent for the residuals of right flank injury, Muscle 
Group XX.

In reaching this decision, the Board finds that an evaluation 
in excess of 20 percent is not warranted under Diagnostic 
Code 5320, as there is no medical evidence of "moderately 
severe" muscle disability.  In November 1969, it was noted 
that the veteran did not have any current disability with 
respect to his in-service shell fragment wound as he was 
diagnosed with a mine fragment wound of the right flank that 
was well-healed with no apparent disability.  Moreover, the 
October 2002 VA examiner concluded that the veteran's 
residuals of a right flank injury had no associated injuries 
affecting bony structure, nerve, or vascular structure.  In 
addition, there was no apparent tissue loss, adhesions, 
tendon damage, or bone, joint or nerve damage.  Muscle bulk 
and tone were normal and muscle strength in the paravertebral 
spinous muscles were normal.  There was also no notable 
herniation of muscle.  In sum, the examiner did not see 
apparent loss of muscle function and noted that the veteran 
had normal range of motion with sufficient comfort, 
endurance, and strength to accomplish activities of daily 
living.  He did not see any specific limitations due to the 
veteran's muscle injury.  The Board thus finds that the 
veteran's right flank injury does not exhibit "moderately 
severe" symptomatology and therefore does not warrant a 
rating in excess of 20 percent.  

The Board has also considered the veteran's right flank 
disability on the basis of functional loss due to pain and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint.  See DeLuca, supra.  However, 
such elements are not supported by adequate pathology such 
that would warrant a rating higher than that currently 
assigned.  Therefore, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 have been considered, but they do not provide a basis 
for an increased rating under these circumstances.

Finally, the Board has considered whether a higher evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral 
strain) would be in order since this is the function affected 
by Muscle Group XX.  38 C.F.R. § 4.71a (2004).  However, as 
noted at the May 2001 Agent Orange Registry examination, the 
veteran showed only minimal inhibition of range of motion and 
as such does not meet the requirements for a rating in excess 
of 20 percent.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
residuals of a right flank injury, Muscle Group XX.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.

3.	Thoracic and lumbar spine disorders

In addition to the relevant legal criteria governing direct 
and presumptive service connection as set forth above, 
disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.  The Court has held that 
when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service- connected 
disability.  Id.

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for thoracic and 
lumbar spine disorders, to include as due to residuals of a 
right flank injury, Muscle Group XX, on the basis that he has 
submitted new and material evidence.  The Board observes that 
the veteran's service connection claim was denied in a April 
1994 and December 1995 rating decision.  In April 1994, the 
RO denied the veteran's service connection claim on a 
secondary basis.  It was noted that there was no evidence of 
a back disorder that could be related to the veteran's 
service-connected scar of the right lower back.  In December 
1995, the RO denied the veteran's claim on a direct basis.  
It was determined that there was no evidence of permanent 
aggravation of any pre-service injury and no evidence to 
indicate that the veteran incurred a back disorder during 
active service.  The claim was denied on the basis that the 
veteran's pre-service back injury had not been permanently 
aggravated by service and he did not incur additional back 
disability during active service.  The April 1994 and 
December 1995 rating decisions are final.  See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2004).

In April 2002, the veteran filed to reopen his service 
connection claim.  In a November 2002 rating decision, the RO 
stated that the veteran's claim was considered "reopened" 
but that the evidence continued to show that the veteran did 
not have thoracic and lumbar spine disorders that were 
incurred in or aggravated by active service, or due to a 
service-connected disability.  Despite the RO's reopening of 
the veteran's claim, the Board is required to decide whether 
new and material evidence has been presented before reopening 
and adjudicating the merits of the claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
pertinent version of 38 C.F.R. § 3.156(a), "new" evidence 
is existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence is existing evidence 
that, by itself or when considering with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2004).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the December 1995 rating 
decision, VA outpatient treatment records, as well as an 
examination report have been submitted.  Outpatient treatment 
records document continued complaints of low back pain and 
spasms.  The October 2002 VA examiner, in addressing the 
veteran's complaints of low back pain, opined that the 
veteran's current disorder of the lumbar spine was at the 
lowest level and not associated with his right flank injury 
or caused by his right flank injury.  He further stated that 
he did not see the veteran's right flank injury as a cause of 
the veteran's current lumbar spine disorder.  

As discussed above, the RO denied the veteran's claims in 
April 1994 and December 1995 based upon lack of medical 
evidence that the veteran had a thoracic and lumbar spine 
disorder that was incurred in or aggravated by active service 
or that was due to his service-connected right flank injury 
of Muscle Group XX.   There remains a lack of such evidence.  
The veteran has not submitted any competent evidence to show 
that he has a thoracic and lumbar spine disorder related to 
active service.  VA outpatient treatment record document 
continued complaints of low back pain and spasms.  However, 
none of the examiners offered an opinion as to the etiology 
of the pain.  In addition, the October 2002 VA examiner 
specifically stated that the veteran's current lumbar spine 
disorder was not related to his right flank injury of Muscle 
Group XX.  Therefore, the veteran has not submitted medical 
evidence of a nexus opinion that a thoracic and lumbar spine 
disorder is related to active service or a service-connected 
injury.   

The contentions made by the veteran since the April 1994 and 
December 1995 rating decisions requesting that his service 
connection claim be reopened also cannot be considered new.  
For the most part, his statements are duplicative and 
repetitive of the contentions he made previously.  Moreover, 
such statements are not material.  The evidence does not show 
that he possesses medical expertise, and as such, he is, 
therefore, not competent to render an opinion on matters 
involving medical knowledge, such as diagnosis or causation.  

The Board finds that there is a complete lack of medical 
evidence linking a thoracic and lumbar spine disorder to 
active service or a service-connected disability.  Where, as 
here, the determinative issue is one of medical diagnosis, 
causation, or aggravation, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Accordingly, the Board finds that the evidence submitted 
subsequent to the April 1994 and December 1995 denials of the 
veteran's claim is not sufficient to reopen the claim.  Until 
the veteran meets his threshold burden of submitting new and 
material evidence in order to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



ORDER

Service connection for a skin disorder, to include as due to 
herbicide exposure, is denied. 

An evaluation in excess of 20 percent for residuals of a 
right flank injury, Muscle Group XX, is denied. 

The claim of entitlement to service connection for a thoracic 
and lumbar spine disorder, to include as due to residuals of 
a right flank injury, Muscle Group XX, is not reopened; the 
appeal is denied.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


